            Case 3:20-cv-00216-SRU Document 9 Filed 05/26/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

SHAQILLE BROWN,                                   :
     Plaintiff,                                   :
                                                  :
       v.                                         :   Case No. 3:20-cv-216 (SRU)
                                                  :
MATHEW J. CLARK, et al.,                          :
    Defendants.                                   :

                                              ORDER

       Shaqille Brown (“Brown”) was confined at the Garner Correctional Institution (“Garner”)

when he initiated this action. He has filed a complaint under 42 U.S.C. § 1983 claiming that

LPC Mathew J. Clark and Dr. Scott A. Mueller were deliberately indifferent to his mental health

needs during his confinement at Northern Correctional Institution from September 2019 to

October 2019.

       Rule 8(a)(3) of the Federal Rules of Civil Procedure requires that a complaint include “a

demand for the relief sought, which may include relief in the alternative or different types of

relief.” Fed. R. Civ. P. 8. The complaint is deficient because it does not include a request for

relief of any kind. Additionally, the complaint appears to include an incomplete signature. See

Compl., Doc. No. 1, at 11 (Compare to signatures on pages three and four of Brown’s

Application to Proceed In Forma Pauperis, Doc. No. 2). Rule 11(a) of the Federal Rules of

Civil Procedure requires that “[e]very pleading, written motion, and other paper must be signed

by at least one attorney of record in the attorney’s name--or by a party personally if the party is

unrepresented.” Fed. R. Civ. P. 11.
              Case 3:20-cv-00216-SRU Document 9 Filed 05/26/20 Page 2 of 3




          It is evident from the State of Connecticut Department of Correction’s website1 that

Brown is no longer confined at Garner or any other prison facility. A search using Brown’s CT

DOC Inmate Number, 361798 elicits the following response: “No record Meets Your Criteria.”

          Local Rule 83.1(c)(2) requires a litigant to keep the Clerk apprised of an address where

court orders and rulings can be mailed to him or her. See D. Conn. L. Civ. R. 83.1(c)(2). The

Court previously advised Brown that he must provide the Clerk with notice of a current address

where he may be served with papers filed in this case and cautioned him that if he failed to keep

the Clerk informed of his current address, the case would be subject to dismissal. See Order,

Doc. No. 8. Brown has neglected to keep the Court apprised of his current mailing address.

Accordingly, the Court will permit Brown twenty (20) days to file a written notice of his current

mailing address and to file an amended complaint that includes his signature and a request for

relief.

                                                     Conclusion

          Within twenty (20) days of the date of his order, Brown shall file a written notice of his

current mailing address as required by Local Rule Local Rule 83.1(c)(2) and shall also file an

amended complaint that includes his signature and a request or requests for relief as required by

Federal Rules of Civil Procedure 8(a)(3) and 11(a). If Brown either fails to file a notice of his

current mailing address or fails to file an amended complaint that complies with Rules 8(a) and

11(a), Fed. R. Civ. P. within the time specified, the Court will dismiss the case.




1
    The website is located at http://portal.ct.gov/DOC.
                                                          2
          Case 3:20-cv-00216-SRU Document 9 Filed 05/26/20 Page 3 of 3




       So ordered.

Dated at Bridgeport, Connecticut, this 26th day of May 2020.


                                                          /s/ STEFAN R. UNDERHILL
                                                          Stefan R. Underhill
                                                          United States District Judge




                                              3
